Citation Nr: 0213931	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-13 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for major fatigue, 
concentration difficulty, forgetfulness, and sleep problems, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for muscle and joint 
pain of both shoulders, claimed as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for diarrhea and 
stomach pains, claimed as due to an undiagnosed illness.  


[The Board will later issue a separate decision on the issue 
of entitlement to service connection for muscle and joint 
pain of both knees, claimed as due to an undiagnosed 
illness.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service in the Army from August 1989 
to December 1991, including service from December 1990 to 
April 1991 in the Southwest Asia theater of operations during 
the Persian Gulf War.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 RO rating 
decision which denied service connection for major fatigue, 
concentration difficulty, forgetfulness, and sleep problems; 
a skin rash; muscle and joint pain of both shoulders; muscle 
and joint pain of both knees; headaches; diarrhea and stomach 
pains; all claimed as due to an undiagnosed illness.  In 
December 2000, the Board remanded this appeal to the RO for 
further development.  

The Board is undertaking additional development as to the 
issue of service connection for muscle and joint pain of both 
knees, claimed as due to an undiagnosed illness, pursuant to 
the authority granted by 67 Fed.Reg. 3,099, 3,104 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed.Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issue.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  The veteran's symptoms of major fatigue, concentration 
difficulty, forgetfulness, and sleep problems are associated 
with his service-connected post-traumatic stress disorder 
(PTSD), and such symptoms do not represent a separate 
disability.

3.  The veteran's skin rash symptoms are associated with 
diagnosed psoriasis and notalgia paresthetica, and these 
diagnosed conditions began years after service and were not 
caused by any incident of service.  

4.  The veteran's muscle and joint pain of both shoulders 
began years after service, is due to diagnosed chronic 
bursitis, and such diagnosed condition of the shoulders was 
not caused by any incident of service.  

5.  The veteran does not currently have a chronic headache 
disorder.  

6.  The veteran's diarrhea and stomach pains are due to 
diagnosed peptic ulcer disease and gastroesophageal reflux 
disease which began years after service, and such 
gastrointestinal conditions were not caused by any incident 
of service.  


CONCLUSIONS OF LAW

1.  Separate service connection and compensation (apart from 
already service-connected PTSD) for symptoms of major 
fatigue, concentration difficulty, forgetfulness, and sleep 
problems are prohibited.  38 C.F.R. § 4.14 (2001).  

2.  A skin rash, claimed as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).  

3.  Muscle and joint pain of both shoulders, claimed as due 
to an undiagnosed illness, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  

4.  Headaches, claimed as due to an undiagnosed illness, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

5.  Diarrhea and stomach pains, claimed as due to an 
undiagnosed illness, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active duty in the Army from August 1989 to 
December 1991, including service from December 1990 to April 
1991 in Southwest Asia during the Persian Gulf War.  Service 
connection is currently in effect for PTSD.

The veteran's service medical records do not refer to 
complaints of or treatment for major fatigue, concentration 
difficulty, forgetfulness, sleep problems, a skin rash, 
muscle or joint pain of both shoulders, or for diarrhea and 
stomach pains.  An October 1990 treatment entry noted that 
the veteran complained of the flu for forty-eight hours.  The 
assessment was the flu.  Another October 1990 entry, on that 
same day, noted that the veteran complained of headaches, 
myalgias, a sore throat, and of being lightheaded.  The 
assessment was strep pharyngitis.  The November 1991 
separation examination included notations that the veteran's 
abdomen and viscera; upper extremities; skin; anus and 
rectum; and neurological and psychiatric evaluations were 
normal.  The veteran was released from active duty in 
December 1991.

Post-active duty medical records include a medical history 
form at the time of a February 1992 examination, apparently 
for National Guard purposes.  On the form the veteran checked 
that he did not suffer from swollen or painful joints; 
frequent or severe headaches; skin diseases; rectal diseases; 
arthritis, rheumatism or bursitis; bone, joint or other 
deformity; or a painful or "trick" shoulder.  The February 
1992 objective examination report included notations that the 
veteran's abdomen and viscera; upper extremities; skin; anus 
and rectum; and neurological and psychiatric evaluations were 
normal.  

VA treatment records dated in September 1994 indicate that 
the veteran was treated for a psychiatric disorder.  A 
September 1994 entry noted that the veteran reported that he 
was depressed during the previous year.  He reported that he 
would wake up at night and would have difficulty going back 
to sleep.  The diagnosis was depression.  A September 1994 
consultation report noted that the veteran was referred for 
his feelings of depression.  He reported that he was 
depressed for a year and indicated that the had irregular 
sleeping patterns.  The veteran also complained of muscle 
soreness and soreness in the joints.  The impression was the 
need to rule out depression.  

Private treatment records dated in July 1995 indicate that 
the veteran was diagnosed with alcohol withdrawal.  

The veteran underwent a VA psychiatric examination in 
September 1995.  He reported that since his service 
separation he had several physical problems.  He complained 
of fatigue, muscle spasms, an inability to hold a glass of 
water, impaired sleep, an erratic appetite, and poor 
concentration.  The veteran also had complaints including 
diarrhea, joint pains, a skin rash, muscle cramps and major 
fatigue.  The examiner reported that the veteran's speech was 
logical, relevant and quiet, and that his affect appeared a 
little anxious and concerned during the interview.  The 
veteran denied any auditory or visual hallucinations and 
there were no suicidal or homicidal thoughts.  The examiner 
indicated that there was no evidence of major depression and 
that the veteran's reasoning, insight and judgment were 
adequate.  The examiner noted that the veteran's thought 
processes were organized.  The examiner commented that the 
veteran should have a thorough physical examination and that 
if the physical examination was negative, he thought that the 
veteran was suffering from a mild degree of dysthymic 
disorder with somatic symptoms.  It was noted that the 
veteran also complained of headaches.  The diagnoses were 
dysthymic disorder with somatic complaints after ruling out 
by physical examination.  

The veteran also underwent a VA general medical examination 
in September 1995.  He complained of fatigue, depression and 
myalgias.  The examiner reported that examination of the 
veteran's skin revealed no abnormalities.  As to the 
veteran's digestive system, the examiner noted that the 
veteran's abdomen was soft without organomegaly and that 
normal bowel sounds were present.  It was reported that no 
inguinal hernias were noted.  The examiner indicated that the 
veteran's musculoskeletal system and neurological system were 
grossly within normal limits.  The diagnoses were general 
physical examination within normal limits, depression and 
mild anxiety.  

Lay statements dated in August 1996 essentially relate that 
the veteran's physical and mental health had deteriorated 
since his return from the Persian Gulf.  

VA treatment records dated in March 1997 show that the 
veteran was treated for several disorders.  A March 1997 
entry noted that the veteran had been receiving treatment for 
a dysthymic disorder.  

The veteran underwent a VA orthopedic examination in May 
1997.  It was noted that the claims file was reviewed.  The 
veteran reported that following his discharge from the Army 
he began to notice pain in both shoulders and pain in both 
knees.  He stated that he had no history of injuries, but 
that he was stationed in the Persian Gulf and was exposed to 
multiple chemicals.  The veteran said that his right shoulder 
was severely painful on a daily basis and that this left 
shoulder pain could come and go several times weekly.  The 
examiner reported that examination of both of the veteran's 
shoulders revealed tenderness over both acromioclavicular 
joints.  As to range of motion, abduction was performed to 90 
degrees and forward flexion was performed to 90 degrees.  The 
examiner noted that such was lacking 80 degrees in both 
shoulders and that the cause of the limited range of motion 
was pain.  Adduction, extension and internal and external 
rotation were all reported to be normal.  The examiner 
indicated that muscle strength in all the range of motion 
activities would be graded as 5/5.  The diagnoses included 
arthralgia and limited range of motion of both shoulders due 
to chronic bursitis.  

The veteran also underwent a VA psychiatric examination in 
May 1997.  There was a notation that the claims folder was 
reviewed.  The veteran reported that after his discharge from 
service, he began having problems with concentration, his 
memory, and feelings of depression.  He also reported 
restlessness and agitation.  The examiner reported that the 
veteran was oriented to time, place, and person.  It was 
noted that the veteran's insight and judgment seemed to be 
fairly adequate except for the fact that he believed that 
there might be a tumor in his brain.  The examiner indicated 
that there were no delusions or hallucinations evident during 
the interview and that he was unable to detect any gross 
thought disorder.  The diagnosis was adjustment disorder with 
depressed mood.  It was noted that the veteran was 
complaining of a skin rash, muscle spasms and joint pain, and 
diarrhea.  

A May 1997 VA neurological examination report noted that the 
veteran presented with multiple nonspecific, generally 
subjective complaints of fatigue, myalgia, memory problems, 
sleep disorder, diarrhea, etc.  The veteran reported that he 
worried about his health constantly and that he had been 
irritable.  The veteran denied any headache, neck or back 
pain, chest pressure, shortness of breath or palpitations.  
The examiner reported that the veteran was alert, oriented, 
and cooperative.  The veteran had a normal gait and 
coordination and a normal cerebellar function test.  The 
Romberg test was negative and his head was atraumatic.  The 
abdomen was soft, his peripheral pulses were good, and his 
strength was 5/5.  The examiner indicated that veteran's 
reflexes were 2+, the plantar response was downgoing, and the 
sensory perception was intact.  The examiner further noted 
that the veteran's joints and skin were unremarkable.  As to 
a clinical assessment, the examiner indicated that the 
neurological examination was unremarkable.  The examiner 
commented that the veteran's symptoms were mostly subjective 
and that they were most likely indicative of underlying 
anxiety disorder and depression.  

A May 1997 VA dermatological examination report noted that 
the veteran presented with a history of an intermittent 
prickling sensation of his skin on the mid back since 1994.  
He stated that such episodes would occur approximately every 
two or three days and would last for seconds to, at most, two 
or three minutes.  The veteran indicated that he had never 
identified any specific rash during that time.  It was noted 
that the veteran had no prior history of a significant skin 
disorder such as topic dermatitis.  The veteran indicated 
that the prickling or burning sensation was located in the 
mid back near the medial aspect of the shoulder blades and 
that, at times, cool weather could trigger an episode.  It 
was noted that the veteran's entire skin was examined.  The 
examiner reported that there was mild psoriasis of the lower 
legs and that no rash was seen on the veteran's back.  The 
examiner indicated that there was no dermatographism noted 
and that there was no evidence of pigmentary alteration of 
the skin on the back or any palpable lesions.  As to a 
diagnosis, the examiner stated that the history and lack of 
physical findings were suggestive of a diagnosis of notalgia 
paresthetica.  The examiner remarked that such condition was 
located along the medial aspect of the scapular in patients 
who had no rash, but who described a tingling or pricking 
sensation.  The examiner commented that the etiology of such 
condition was thought to be due to minor nerve root 
irritation as nerves emerge through muscles located in the 
back in that area.  

The veteran underwent a VA systemic conditions examination in 
July 1997.  At that time, he complained of stomach pain with 
certain foods and pain in the right upper and lower quadrant.  
He also complained of some depression.  He had no complaints 
of muscular or joint pain.  It was noted that there were no 
complaints of headaches, memory loss, fatigue or of a skin 
rash during the examination.  The examiner reported that the 
veteran's skin was warm and dry without evidence of rash.  
The examiner noted that the veteran's abdomen was soft, non-
tender, and non-distended, with normal active bowel sounds.  
The extremities showed no clubbing, cyanosis, or edema.  The 
examiner reported that there was no evidence of anemia, renal 
impairment, or musculoskeletal or neurological deficiency.  
The diagnosis was chronic diarrhea, nonspecific.  

The veteran also underwent a VA gastrointestinal examination 
in July 1997.  He complained of occasional stomach pain with 
certain foods with the last episode of diarrhea occurring 
approximately a day earlier.  The veteran reported that he 
had sporadic random diarrhea and occasional pain in the right 
upper and lower quadrant which was a random occurrence.  It 
was noted that the veteran also complained of a problem with 
sleep and that he complained of depression.  The examiner 
indicated that the veteran weighed 170 pounds.  It was noted 
that the veteran weight had changed approximately 10 pounds 
over the previous year with a maximum weight of 180 pounds.  
The examiner indicated that there was no evidence of 
malnutrition.  The examiner reported that the veteran's skin 
was warm and dry and that his abdomen was soft, non-tender, 
and non-distended, with normoactive bowel sounds.  The liver 
function tests were normal and a barium enema was read as a 
normal examination.  It was noted that the reviewing 
radiologist recommended that in view of the history of 
chronic diarrhea, an upper gastrointestinal study with small 
bowel follow through was recommended.  The diagnosis was 
chronic diarrhea.  

VA treatment records dated in August 1997 refer to treatment 
for urological problems.  A January 1998 report from the SUNY 
at Buffalo, Counseling Center, noted that the veteran had 
been seen for help in dealing with depression.  

An addendum to the July 1997 VA gastrointestinal and systemic 
examination, dated in January 1998, noted that that the 
veteran stated that he had stomach pain with certain foods 
and pain in the right upper and lower quadrant.  It was 
reported that the veteran had no weight loss, nausea, 
vomiting, melena, or hematemesis.  The examiner indicated 
that a small bowel follow through was performed in February 
1998 and was read by a diagnostic radiologist as thickening 
of the mucosal folds in the gastric antrum and that an acute 
ulceration in this region could not be excluded.  The 
examiner indicated that given the results of the that exam, 
acute active peptic ulcer disease would also be included in 
the diagnosis.  

VA treatment records dated from 1998 to 1999 show that the 
veteran was treated for PTSD.  A February 1999 mental status 
evaluation report noted that the veteran was a Persian Gulf 
War veteran with a history of postwar readjustment problems 
to include depression, isolation and sleep disturbance.  It 
was noted that the veteran was also re-experiencing symptoms 
including hypervigilence, irritability, psychological arousal 
and daily intrusive recollections.  The report noted that the 
veteran reported that he had duty picking up body parts.  He 
also stated that he experienced other traumatic events 
including driving through areas where there was unexploded 
ordinance.  The veteran reported that in 1994, he started 
feeling tired and depressed.  He also began having intrusive 
recollections and concentration problems.  The examiner 
indicated an impression of PTSD.  A March 1999 entry 
indicated an assessment of gastroesophageal reflux disease.  
A May 1999 entry indicated a diagnosis of dysthymia.  

A June 1999 VA social survey report indicated, as to a 
diagnostic impression, that the veteran did suffer from PTSD.  
It was noted that he had a number of symptoms, including 
sleep disturbance, frequent nightmares, trouble with his 
memory, and poor concentration.  

The veteran underwent a VA psychiatric examination in July 
1999.  Among his symptoms were sleep difficulties.  It was 
also noted that the veteran had some ulcer problems that 
required medication and that he reported that he had suffered 
headaches in the past that concerned him enough that he 
feared he had a brain tumor.  Following current examination, 
the diagnosis was PTSD.

VA treatment records dated from 1999 to 2000 indicate that 
the veteran was treated for several disorders.  A July 1999 
entry noted a diagnosis of PTSD.  An October 1999 entry noted 
an assessment of gastroesophageal reflux disease.  

In February 2000, service connection and a 30 percent rating 
were granted for PTSD.  

VA records dated from 2000 to 2001 refer to treatment for 
various complaints.  A March 2000 entry noted that the 
veteran complained of epigastric pain.  The assessment was 
possible peptic ulcer disease.  August 2000 and December 2000 
entries related diagnoses of PTSD.  A January 2001 entry 
indicated an assessment of a history of pyloric ulcers and a 
March 2001 entry referred to a diagnosis of PTSD.  There was 
also a notation that the veteran was under treatment for 
ulcer symptoms.  Another March 2001 entry noted that the 
veteran had a history of a gastric ulcer diagnosed by and 
upper gastrointestinal series.  The assessment included 
gastric ulcer, stable.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified relevant medical records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, and the 
related VA regulation, have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be presumed for certain chronic 
diseases, including peptic ulcers, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R., Part 4, not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any know clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
Pub. L. 107-103, 115 Stat. 976 (2001).  The Board notes that 
the new legal provisions do not encompass the conditions 
claimed in the present appeal.  

A.  Major Fatigue, Concentration Difficulty, Forgetfulness, 
and Sleep Problems.  

The veteran attributes his complaints of major fatigue, 
concentration difficulty, forgetfulness, and sleep problems 
to an undiagnosed illness from his Persian Gulf War service 
in Southwest Asia.  There is no evidence of such complaints 
during his period of service or for several years later.  The 
post-service medical records indicate that these are 
psychiatric symptoms, and the veteran has been granted 
service connection and compensation for the psychiatric 
disorder of PTSD.  Complaints of major fatigue, concentration 
difficulty, forgetfulness, and sleep problems are already 
taken into account when rating service-connected PTSD, and 
dual compensation for the same symptoms is prohibited by the 
rule against pyramiding of disability ratings.  See 38 C.F.R. 
§ 4.14.  Separate service connection and compensation (apart 
from already service-connected PTSD) for symptoms of major 
fatigue, concentration difficulty, forgetfulness, and sleep 
problems are prohibited.  Thus, as a matter of law, this 
claim must be denied.

B.  Skin Rash

The veteran asserts that he has a skin rash due to an 
undiagnosed illness from Persian Gulf War service.  His 
service medical records show no skin conditions.  The first 
medical evidence of a complaint of a skin condition is dated 
in 1995, a few years after active duty.  At a 1997 
examination, skin complaints were attributed to the diagnosed 
conditions of psoriasis of the lower legs and notalgia 
paresthetica.  As skin complaints are attributed to diagnosed 
conditions, the Persian Gulf War provisions do not apply.  
There is no medical evidence to link the diagnosed 
conditions, first shown several years after service, with the 
veteran's period of service, and as a layman, the veteran has 
no competence to give a medical opinion on causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence establishes that the skin 
complaints are due to diagnosed conditions which began years 
after service and were not caused by any incident of service.  
The disorder was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Muscle and Joint Pain of Both Shoulders

The veteran's complaints of muscle and joint pain of both 
shoulders have been medically associated with bursitis, which 
is first shown at a 1997 examination, many years after 
service.  As symptoms are due to a diagosed condition, the 
Persian Gulf War provisions do not apply.  The medical 
evidence indicates no link between bursitis of the shoulders 
and the veteran's period of service.  As a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  

The weight of the credible evidence establishes that bursitis 
of the shoulders began several years after service, is a 
diagnosed condition, and was not caused by any incident of 
service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

D.  Headaches

The veteran asserts that he has headaches due to an 
undiagnosed illness from Persian Gulf War service.  His 
service medical records indicate that in October 1990, he was 
seen with multiple complaints including headaches, and the 
assessment was strep pharyngitis.  There is no further 
indication of headaches during the service.  The November 
1991 separation examination included a notation that the 
neurological evaluation was normal.  On a post-active duty 
medical history form at the time of a February 1992 
examination, apparently for National Guard purposes, the 
veteran checked that he did not suffer from frequent or 
severe headaches.  The February 1992 objective examination 
report included notations that the neurological evaluation 
was normal.  A September 1995 VA psychiatric examination 
noted that the veteran had complaints including headaches.  
The diagnoses were dysthymic disorder with somatic 
complaints.  A September 1995 VA general medical examination 
noted that the veteran's neurological system was grossly 
within normal limits.  A May 1997 VA neurological examination 
report indicated that the veteran denied any headaches.  As 
to a clinical assessment, the examiner indicated that the 
neurological examination was unremarkable.  A July 1997 VA 
examination also noted that the veteran had no complaints of 
headaches.  The examiner indicated that there was no evidence 
of neurological deficiency.  A July 1999 VA psychiatric 
examination noted that the veteran reported that he had 
headaches in the past that had concerned him enough that he 
feared he had a brain tumor.  However, no actual chronic 
headache disorder was diagnosed.  

One requirement for service connection is the presence of a 
current disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  Competent medical evidence is required to show a 
claimed disorder, and as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu, supra.  The medical evidence indicates 
that the veteran does not currently have a chronic headache 
disorder.  Even if the Board assumes the presence of a 
headache disorder, the veteran's claim for service connection 
for an undiagnosed illness manifested by headaches does not 
meet the specific requirements of the Persian Gulf  War 
provisions.  There are no satisfactory objective indications 
of a headache disorder from an undiagnosed illness during or 
since service, let alone such a condition to a compensable 
degree (see rating criteria of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 for migraine).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

E.  Diarrhea and Stomach Pains

The veteran claims he has diarrhea and stomach pains due to 
an undiagnosed illness from his Persian Gulf service in 
Southwest Asia.  There is no evidence of diarrhea and stomach 
pains during service or for several years later.  Such 
complaints have been medically atributed to diagnosed 
gastrointestinal conditions, such as peptic ulcer disease and 
gastroesphageal reflux disease, which began years after 
service.  As diagnosed conditions are involved, the Persian 
Gulf War provisions do not apply.  The medical evidence does 
not suggest that the diagnosed gastrointestinal conditions, 
which began years after service, are due to service, and as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.  

The condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  




















ORDER

Service connection for major fatigue, concentration 
difficulty, forgetfulness, and sleep problems, claimed as due 
to an undiagnosed illness, is denied.  

Service connection for a skin rash, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for muscle and joint pain of both 
shoulders, claimed as due to an undiagnosed illness, is 
denied.  

Service connection for headaches, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for diarrhea and stomach pains, claimed as 
due to an undiagnosed illness, is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

